Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is effective on
June 6, 2018 (the “Effective Date”), by and between Oragenics, Inc., a Florida
corporation (the “Company”), and Alan Joslyn (the “Executive”) (Company and
Executive may be referred to hereinafter individually, as a “Party” or
collectively, as the “Parties”).

WHEREAS, the Company and Executive entered into that certain Employment
Agreement (the “Agreement”) on June 6, 2016;

WHEREAS, the Initial Term of the Agreement (as extended for an additional twelve
(12) months as provided in the Agreement) ends on June 6, 2018 (the “Current
Expiration Date”);

WHEREAS, the Company and Executive mutually desire to extend the term of the
Agreement for an additional two year period commencing on the Current Expiration
Date and ending on June 6, 2020; and

WHEREAS, the Company and Executive desire to maintain all of the terms and
conditions of the Agreement and its incorporated exhibits except as modified
herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

  1. Recitals. The Parties acknowledge and agree that the recitals set forth
above are true and correct and are hereby incorporated herein by reference.

 

  2. Modification of Section 3 Term. Unless earlier terminated in accordance
with the provisions of the Agreement, the Term (as defined in the Agreement) of
the Agreement shall be extended for two (2) years beginning on the Agreement’s
Current Expiration Date and ending on June 6, 2020.

 

  3. Other Provisions Unaffected. Except as expressly modified and amended
herein, all terms, conditions and covenants set forth in the Agreement are
hereby reaffirmed and shall remain in full force and effect and unaffected by
this Amendment; provided, however, that to the extent of any inconsistency
between the terms of this Amendment and the Agreement, this Amendment shall
control.

 

  4. Counterparts. This Agreement may be executed in any number of counterparts
and it shall not be necessary for the parties to execute any of the same
counterparts hereof. Counterparts to this Agreement may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the day and year first written above.

 

COMPANY Oragenics, Inc., a Florida corporation By:   /s/ Michael Sullivan Name:
  Michael Sullivan Title:   Chief Financial Officer EXECUTIVE /s/ Alan Joslyn
Alan Joslyn